NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                is not citable as precedent. It is a public record.


  United States Court of Appeals for the Federal Circuit
                                    2006-3212


                            DANIEL L. EDWARDS Jr.,

                                                        Petitioner,

                                         v.

                      DEPARTMENT OF THE AIR FORCE,

                                                        Respondent.

                      ______________________________

                          DECIDED: October 6, 2006
                      ______________________________



Before MAYER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and GAJARSA,
Circuit Judge.

PER CURIAM.

       The petitioner, Daniel L. Edwards Jr., challenges the Merit Systems

Protection Board (the “Board”)’s denial of various claims arising out of his civilian

employment with the Air Force. The claims go back to 1962 and the latest refers

to events in 2004. We affirm the Board’s decision.

                                          I

       Edwards was a civilian employee of the Air Force for three different

periods. He was removed in 1962 during his first employment, and again in 1972
from employment that began the year before.                 In 1977 he resigned from a

position he had begun three months earlier.

       In 2005 he sought corrective action from the Board. He did not request a

hearing.   In her initial decision, which became final when the Board denied

review, the Board’s administrative judge denied him relief. The administrative

judge held that Edwards had failed to state factual and legal bases for his various

claims.

                                          II

       Edwards    asserts    violation   of    the        Whistleblower   Protection   Act

(“Whistleblower Act”), Pub.L. No. 101-12, 103 Stat. 16 (1989) (codified in

scattered sections of 5 U.S.C.), based on events that allegedly occurred between

1962 and 2004. That statute was enacted in 1989, and does not cover claims

arising before that date. See, Knollenberg v. Merit Systems Protection Board,

953 F.2d 623, 626 (Fed. Cir. 1992); see also, Caddell v. Dep’t of Justice, 96 F.3d

1367, 1371 (Fed. Cir. 1996). With respect to his claims that arose after that date,

the Act required him to show that he made a “protective disclosure.” 5 U.S.C. §

2302(b)(8). He did not do so, and therefore did not present a valid claim under

the Whistleblower Act. The Board properly rejected that claim.

       Edwards     also   alleges   violations       of     the   Veterans   Employment

Opportunities Act of 1998 (“Opportunities Act”), 5 USC § 3330a, et seq., as the

administrative judge stated, “by failing to restore him following military service in

1943, failing to select him for unspecified positions over many years, failing to




2006-3212                                 2
select him for a laundry position in December 2004, and denying him access to

the commissary at Wright-Patterson Air Force Base.” Initial Dec. 3.

       That statute was enacted in 1998 and, as in the case of his claims under

the Whistleblower Act, does not cover claims arising before its enactment. See,

Lapuh v. Merit Systems Protection Board, 284 F.3d 1277, 1282 (Fed. Cir. 2002).

The Board correctly rejected his claims under that Act that arose after its

enactment because, as the Board found, Edwards failed to present any evidence

to support them.

       Finally, Edwards contends that the Air Force violated the Uniformed

Services Employment and Reemployment Rights Act of 1994, 38 U.S.C. §§

4301-4333. That Act protects veterans from being discriminated against in the

job market because of their military service. A claimant under that Act must

show that he was denied an employment benefit and that his military service was

a substantial or motivating factor in the denial. See, 38 U.S.C. § 4311(c)(1) (“An

employer shall be considered to have engaged in actions prohibited . . . if the

[employee's military service] is a motivating factor in the employer's action,

unless the employer can prove that the action would have been taken in the

absence of [the employee's military service].”).

       To prove a claim of discrimination under that Act, the veteran must show

that his military service was a “substantial or motivating factor” in an employment

action. Sheehan v. Dep’t of Navy, 240 F.3d 1009, 1013 (Fed. Cir. 2001). Here

the Board found that Edwards failed to provide any evidence to support his

discrimination claim, Initial Decision at 4-5 - - a finding the record supports.




2006-3212                                 3
                              CONCLUSION

     The decision of the Board denying Edwards’ claims is affirmed.




2006-3212                            4